      Case 1:18-cv-00146-SPW-TJC Document 9 Filed 12/14/18 Page 1 of 5



Doug James
Adam J. Tunning
MOULTON BELLINGHAM PC
27 N. 27th Street, Suite 1900
P. O. Box 2559
Billings, Montana 59103-2559
Telephone: (406) 248-7731
Doug.James@moultonbellingham.com
Adam.Tunning@moultonbellingham.com

      Attorneys for Defendants


                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

 AVITUS, INC.,                            Cause No. CV-18-146-BLG-SPW-TJC

                             Plaintiff,

        -vs-                                DEFENDANTS’ REPLY BRIEF IN
                                              SUPPORT OF RULE 12(b)(6)
 SCOOBEEZ, INC., SHAHAN                     MOTION TO DISMISS WITHOUT
 OHANESSIAN, SCOOBEEZ                               PREJUDICE
 GLOBAL, INC., and JOHN DOES
 1-10,

                          Defendants.

                                   Introduction

      The Court should enforce the parties’ agreement to mediate by dismissing this

case without prejudice.




                                 MOULTON BELLINGHAM PC
                                   ATTORNEYS AT LAW
      Case 1:18-cv-00146-SPW-TJC Document 9 Filed 12/14/18 Page 2 of 5



      This is a complex dispute which arose when Avitus wrongfully combined

Scoobeez account with a third-party licensee using the “Scoobeez” name. Avitus

does not deny this fact in its Response Brief. Therefore, Avitus’ one-sided

exemptions to the parties’ agreement to mediate do not apply.

                                     Argument

      The Court should dismiss this case without prejudice. The parties

contractually agreed to mediate their disputes prior to litigation. Avitus’ attempt to

enforce a loophole to this contractual requirement is mistaken.

      Avitus seeks to hold Defendants liable for millions of dollars of an unnamed

party’s obligations. In its Response Brief, Avitus argues: (1) this is a simple dispute

arising from Defendants’ nonpayment of fees, (2) the Agreement’s exemption from

mediation for dispute’s “arising from” the nonpayment of fees is not ambiguous, and

(3) the Court should just ignore the notion this dispute arose from a mistaken

identity. (Doc. 8, pp. 4-9.)

      Avitus’ arguments are based on the language in its own Complaint, including

reference to the form contract it drafted. Avitus argues since it did not admit in its

Complaint that it wrongfully combined Scoobeez’s account with an unnamed party,

the Court should ignore that concept for purposes of this Motion. Of course, if a

party could avoid a mediation condition precedent to litigation by artfully crafting

its Complaint, such contractual agreements would never be enforced.

                                           2
                                  MOULTON BELLINGHAM PC
                                    ATTORNEYS AT LAW
      Case 1:18-cv-00146-SPW-TJC Document 9 Filed 12/14/18 Page 3 of 5



      Regardless, the substance of this dispute is shown on the face of Avitus’ own

Complaint. Count II of its Complaint pleads a claim for unjust enrichment. (Doc. 1,

p. 9.) “Unjust enrichment is an obligation created by law in the absence of an

agreement between the parties.” Welu v. Twin Hearts Smiling Horses, Inc., 2016

MT 347, ¶ 33, 386 Mont. 98, 108, 386 P.3d 937, 945. In this case, there is a written

agreement between Scoobeez and Avitus. Therefore, the unjust enrichment claim

would be entirely unnecessary if Avitus was merely pursuing a claim for

nonpayment of fees under the Agreement.

      Avitus added the claim for unjust enrichment, though, because it is seeking to

impose a “contract in law…implied by the facts and circumstances of the case” to

hold Scoobeez liable for another parties’ obligations which are separate and distinct

from Scoobeez’s own written contractual obligations. Id. As a result, this dispute is

clearly about far more than the mere nonpayment of fees as shown on the face of

Avitus’ own Complaint.

      Avitus, though, contends that the Agreement is unambiguous and any claims

which merely relate to the nonpayment of fees should be exempt from mediation.

This self-serving interpretation of the contract cannot withstand Montana Supreme

Court precedent.

      In Wendell v. State Farm Mut. Auto. Ins. Co., the Montana Supreme Court

interpreted the phrase “arising out of the use of” a motor vehicle in an insurance

                                           3
                                  MOULTON BELLINGHAM PC
                                    ATTORNEYS AT LAW
      Case 1:18-cv-00146-SPW-TJC Document 9 Filed 12/14/18 Page 4 of 5



policy. 1999 MT 17, ¶ 42, 293 Mont. 140, 159, 974 P.2d 623, 636. In that case, the

parties disputed whether the phrase “arising out of” limited damages to those

“proximately caused” by the event “in the strict legal sense” or those damages which

merely had a broad causal nexus to the event. Id., ¶ 43. The Court determined the

phrase was ambiguous and, therefore, chose the interpretation more favorable to the

insured (the party which did not draft the agreement). Id., ¶ 54.

      The parties’ present dispute is analogous. Avitus would prefer the Court

broadly interpret the phrase “arising from” the nonpayment of fees to mean any and

all disputes which relate in any way to the nonpayment of fees. Scoobeez, on the

other hand, believes “arising from” should be narrowly construed to only those

disputes in which the nonpayment of fees was the proximate cause. Therefore, the

phrase is ambiguous and must be construed against Avitus, the party which drafted

the Agreement.

      The proper question, then, is whether the nonpayment of fees was the

proximate cause of this dispute. “The proximate cause of an injury is that cause

which, as a natural and continuous sequence, unbroken by any new and independent

cause, produces the injury, and without which it would not have occurred.” Busta v.

Columbus Hosp. Corp., 276 Mont. 342, 357, 916 P.2d 122, 131 (1996) (emphasis

added). Of course, the wrongful combination of accounts, not the mere nonpayment



                                           4
                                  MOULTON BELLINGHAM PC
                                    ATTORNEYS AT LAW
         Case 1:18-cv-00146-SPW-TJC Document 9 Filed 12/14/18 Page 5 of 5



of fees, is the proximate cause of this dispute. Without the combination of the

accounts, there would be no dispute (at least none with the named Defendants).

         Avitus contends Scoobeez is responsible for an unnamed party’s fees. While

the nonpayment of those fees is the claimed measure of damages, it has little

substantive relevance to the parties’ underlying dispute or the future course of this

litigation. The focus of the case, rather, will center on whether Avitus has the legal

ability to pin this unnamed party’s obligations on Defendants, with the existence of

some unpaid fees by someone being a largely accepted and ancillary matter.

         Therefore, this dispute did not arise from the nonpayment of fees and the

mediation condition precedent should be enforced.

                                      Conclusion

          The Court should dismiss this case without prejudice to enforce the parties’

contractual agreement to mediate.

         DATED this 14th day of December, 2018.

                                                  MOULTON BELLINGHAM PC

                                                  By __/s/ Doug James____
                                                    DOUG JAMES
                                                    ADAM J. TUNNING
                                                    27 N. 27th Street, Suite 1900
                                                    P. O. Box 2559
                                                    Billings, Montana 59103-2559

                                                      Attorneys for Defendants
4830-6455-6418, v. 1

                                             5
                                    MOULTON BELLINGHAM PC
                                      ATTORNEYS AT LAW
